Exhibit 10.109

FIRST AMENDMENT
TO THE
SYNCHRONY FINANCIAL
DEFERRED COMPENSATION PLAN




WHEREAS, Synchrony Financial (the “Company”) maintains the Synchrony Deferred
Compensation Plan (the “Plan”);


WHEREAS, the Plan Administrator (as defined in the Plan) desires to amend the
Plan to allow Plan participants to elect to receive amounts deferred under the
Plan in the form of five annual installment payments or fifteen annual
installment payments in addition to the forms of distribution already allowed
under the Plan (the “Amendment”); and


WHEREAS, Section 6 of the Plan provides that the Plan Administrator may amend
the Plan at any time if such amendment is administrative in nature, and the Plan
Administrator has determined that the Amendment is administrative in nature.


NOW THEREFORE, effective as of the date hereof, the Plan is hereby amended, as
follows:


1.Section 2(d) of the Plan is hereby amended in its entirety to read as follows:
(d)Form of Distributions. A Deferral Election shall indicate that the
compensation subject to such Deferral Election (as adjusted for earnings
equivalents) shall be paid in one of the following forms:
(i)    Lump sum payment;
(ii)    Five (5) annual installments;
(iii)     Ten (10) annual installments; or
(iv)     Fifteen (15) annual installments.
The amount of any annual installment paid in accordance with this Section shall,
subject to Section 5, be equal to the balance of the portion of the
Participant’s Deferred Compensation Account attributable to the applicable
Deferral Election, determined as of the close of business on the day before the
distribution, divided by the number of remaining installments with respect to
such Deferral Election.

1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Plan Administrator has caused this First Amendment to be
adopted by the Company this 9th day of December, 2014.


    
By:     /s/ Marc Chini__
Marc Chini
Title:     Executive Vice President, Human Resources__



2